Citation Nr: 1615482	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-09 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of Veteran's death. 


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel








INTRODUCTION

The Veteran had Philippine Guerilla and Combination Service from April 1945 to May 1946, and served as a Philippine Scout from July 1946 to April 1947. He died in August 2007. The Appellant is claiming as the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In September 2014, the Board remanded the appeal to the RO for additional development. In August 2015, the Board found that there was not substantial compliance with the remand directives, and again remanded the appeal to the RO for compliance. See Stegall v. West, 11 Vet. App. 268 (1998). As will be discussed below, the Board now finds that the remand directives have been substantially complied with, and the matter has now been properly returned to the Board for appellate consideration. See id.

In evaluating this case, the Board has reviewed the electronic file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT


1. The Veteran died in August 2007. The death certificate identified the cause of death as cardiorespiratory arrest, metabolic acidosis, and acute myocardial infarction, with pneumonia and chronic obstructive pulmonary disease (COPD) as other significant conditions contributing to death. 

2. At the time of the Veteran's death, he was not service-connected for any disease or disability. 

3. The cause of the Veteran's death is not etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 1310, 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The United States Court of Appeals for Veterans Claims has held that proper VCAA notice for Dependency and Indemnity Compensation (DIC) claim must also include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The RO provided notice to the appellant in November 2007, prior to the initial adjudication of the claim in February 2008, which identified the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence. The RO provided a second notice letter to the appellant in March 2009 that also informed the appellant of the information and evidence necessary to substantiate her claim, specifically including an explanation of the evidence and information required to substantiate the issue of DIC as required by Hupp. The appellant has received all essential notice and has had a meaningful opportunity to participate in the development of the claim. Subsequent to the March 2009 notice, the claim was readjudicated by the RO in a November 2009 Statement of the Case. Despite the insufficiency in the timing of proper VCAA notice, the Board finds the defect to be harmless, non-prejudicial error. See Conway, 353 F.3d 1369. 

Regarding VA's duty to assist, the United States Court of Appeals for the Federal Circuit has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death. Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008). Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim. 38 U.S.C.A. § 5103A (a)(1). However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim. Wood, 520 F.3d at 1348. 

In this case, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include military personnel records, post-service VA and private treatment records, the August 2007 death certificate, and lay statements and evidence from the Appellant. However, the Veteran's service treatment records have not been associated with the claims file. The RO documented their attempts to collect the Veteran's service treatment records, and after several attempts, made a formal finding of unavailability in February 2008. The February 2008 finding notes that the National Personnel Records Center (NPRC) reports that the Veteran's records were lost due to a fire. In February 2008 the Appellant was notified of their unavailability and informed on how to submit the records or additional records to further the claim. Therefore, the Board finds that the RO has successfully assisted the Appellant in collecting all available records and lay statements and associated them with the record. 

As the Veteran's service treatment records are unavailable, the Board recognizes that VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened. Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406  (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records. Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

Furthermore, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. See Green v. Derwinski, 1 Vet. App. 121 (1991). Here, a VA opinion was provided in conjunction with the Appellant's claim in September 2015. When VA undertakes to obtain a medical opinion, it must ensure that the opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the medical opinion to the extent relied on is adequate as the opinion is predicated on a review of the Veteran's history and the opinion expressed is by a medical expert, who has applied analysis to the significant facts of the case in order to reach the conclusions reached the opinions. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (The guiding factors to be used by the Board in evaluating the probative value of medical opinion are the opinion is based upon sufficient facts or data, the opinion is the product of reliable principles and methods, and the expert has applied the principles and methods reliably to the facts of the case.). The September 2015 opinion was detailed, considered all lay and medical evidence, and provided a medical rationale in support of its conclusions.  As such, the duty to assist has been satisfied and as discussed further below, an independent medical opinion is not warranted.

In light of the above, the Board concludes that the August 2015 remand directives have been substantially complied with. Stegall, 11 Vet. App. 268; D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order). The Board remanded the matter in September 2014 for a medical opinion as to the Veteran's cause of death. As a result a December 2014 medical opinion was provided; however, the Board found the opinion was insufficient in that it did not address the relevant lay statements of record. Therefore, in August 2015 the Board remanded the matter and instructed the examiner to review all records, specifically directing the examiner to make note of the medical records and lay assertions presented in support of the Appellant's claim. The Board further directed the examiner to provide a clear rationale for the opinion. Upon review, the Board concludes that the September 2015 VA examination opinion sufficiently complied with the remand directives. The September 2015 VA examiner noted the medical and lay evidence of record, and provided a rationale supported by facts and medical principles. The examiner discussed the lay evidence and discussed the medical evidence, including the private opinion of Dr. A.V.  Therefore, this matter is now appropriately before the Board for adjudication.

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143.

As such, the RO has provided assistance to the appellant as required as indicated under the facts and circumstances in this case. The Appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. Mayfield, 444 F.3d. 1328. Hence, no further notice or assistance to the Appellant is required to fulfill VA's duties to notify and assist in the development of the claim.


II. Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5. The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death. 38 C.F.R. § 3.312(a). The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran. 38 C.F.R. § 3.312(a).

A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is one which contributed substantially or materially to cause of death, or aided or lent assistance to the production of death. See 38 C.F.R. § 3.312(c). A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause of death, that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309. Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506  (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran died in August 2007. The Appellant is seeking service connection for the cause of the Veteran's death. At the time of the Veteran's death, he was not service connected for any disabilities and no claims were pending. The Veteran served as an intelligence and espionage personnel. The Appellant contends that the Veteran developed breathing problems in service, and that his coughing eventually led to hypertension. The Appellant further contends that the hypertension eventually led to a heart attack, which is the cause of the Veteran's death.

After a review of all of the evidence of the record, both lay and medical, the Board finds that the Veteran's cause of death is not etiologically related to his active service. The Veteran's death certificate lists cardiorespiratory arrest, metabolic acidosis, and acute myocardial infarction as the causes of death. Pneumonia and chronic pulmonary disease (COPD) were also listed as other significant conditions that contributed to the Veteran's death. Because the Veteran was not service connected at the time of death, the Board must consider whether service connection is warranted for any of the listed causes of death or contributory causes of death. 

Private treatment records from Dr. A.V. and Dr. N.L.L., M.D, show treatment and diagnoses of the Veteran's respiratory issues from 1990 to 2003.  A December 2007 treatment record from Dr. A.V. shows diagnoses of acute bronchitis and asthmatic component in December 1994, COPD in March 2002, and pneumonia in October 2003 and included notations regarding treatment of the Veteran until his death.  A letter from Dr. N.L.L., M.D., dated February 2008, notes treatment of the Veteran in November 1990 for a cough and chest pain, with a diagnosis of COPD and asthma exacerbation. The Veteran again received treatment for a fever and cough, with a diagnosis of bronchitis and asthma exacerbation, in December 1991; and in December 1995 the Veteran received care for his cough, and was diagnosed with COPD and asthma. Last, Dr. N.L.L. noted treatment in January 2001 for chest pain with a diagnosis of an pneumonia.

A June 2008 letter from the Veteran's treating physician, Dr. S.M.D., is also of record and has been translated. Dr. S.M.D. stated that the Veteran was her patient for a long time, and that he had the following illnesses: pneumonia, beri-beri, and tuberculosis. Dr. S.M.D. further noted that "[f]or a long time of treatment, these were all cured. But due to his weak lungs, he had difficulty in breathing that caused high blood pressure and led to a heart attack which is the cause of death." 

Dr. A.V. also wrote a letter dated December 2008, stating that the Veteran was his patient from 1994 until his death in August 2007. He offered the following opinion:
"[i]n my opinion and based on the patient's medical history, [the Veteran's] COPD probably started while in service during the war because of the patient's complaints of difficulty breathing and severe cough after he was honorably discharged from service in 1947."

In addition, a statement from the Veteran's former neighbors, F.M. and T.M., dated December 2008, states that the Veteran suffered from severe coughing after he was discharged from service in 1947, and that he did not seek medical treatment because they lived in a remote area with no available doctors at the time. Instead, F.M. and T.M. gave him herbal medicines to treat his coughing. 

VA medical opinions concerning whether the claimed conditions were incurred in or caused by the Veteran's service have been provided. A December 2014 opinion concluded that the "condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness." In supporting his opinion, the VA examiner explained that the Veteran was about 23 years old when he separated from service, but was around 73 years old when he was diagnosed with pulmonary tuberculosis and COPD, and around 86 years old when he was diagnosed with ischemic heart disease; and that since the onset of these diseases were several years from the time that the Veteran served in the military, it is not likely that they are the result of his service.

However, the Board requested an addendum medical opinion that considers the lay statements of record. Therefore, an addendum medical opinion was provided on September 2015. The VA examiner noted the private treatment records and letters from the physicians, as well as the lay statements from the Veteran's former neighbors, and concluded that "it is less likely tha[n] not that the Veteran's cause of death [. . .] started in service." In support of his conclusion, he provided the following rationale: "[i]f the Veteran had COPD and/or congestive heart failure while he was in service or at least immediately thereafter, the Veteran would have had several exacerbations/attacks early on that will not be remedied by herbal medicines and will warrant hospitalization, or at least medical consultations." While the Board notes that service treatment records are unavailable, the record does contain post-service treatment records, and considers the timeliness and proximity of the treatment the Veteran received after separation, and credits the VA examiner's addendum opinion.

Insomuch as the Appellant has attempted to establish a nexus through her own and the Veteran's former neighbors' lay assertions, the Board finds that although they are competent to note their observations of the Veteran's symptoms, the etiology of the Veteran's conditions falls outside the realm of common knowledge of a layperson. See Jandreau, 492 F.3d 1372, 1377 n.4. While the Appellant and the Veteran's former neighbors note the continued symptomatology of the Veteran's respiratory issues post service, the Board credits the opinion and rationale of the VA examiner in finding that if such conditions were incurred in service, the Veteran would have needed professional medical treatment prior to 1994, and no such evidence exists. Therefore, while the Appellant and the neighbors are competent to report observations of symptoms, they are not competent to provide evidence or an opinion on the issue of causation. 

Furthermore, while the Board does make note of the medical opinion provided by Dr. A.V., the Board weighs the opinions offered and finds the opinion and addendum opinion provided by the VA examiner to be more probative than the opinion provided by Dr. A.V.. The VA examiner considered the medical and lay evidence of record, and sufficiently supported her findings with rationale and analysis. On the other hand, Dr. A.V.'s opinion did not provide evidence or rationale to support his assertion that COPD likely began in service, and instead, only provided evidence that treatment and diagnoses began in 1994.

Thus, based on the above, the Board finds that the cause of the Veteran's death is not shown to have been incurred in service. For these reasons, the Board finds that a preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 .


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


